Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/18/2022. Claims 1-20  are currently pending. 
Response to Amendment
Applicant's amendment is entered into further examination and appreciated by the examiner. 
Response to Arguments/Remarks
	Regarding remarks on the rejections under 35 USC 112(a), the amendment is accepted and the previous rejections are withdrawn.
	Regarding arguments on the 35 U.S.C. §101 rejections, the amendment accompanied with persuasive arguments are accepted and the previous rejections are withdrawn. The newly added limitations “monitoring sensory input data of a plurality of industrial machines of a same type that are located within a predetermined proximity of each other, wherein monitoring the sensory input data further comprises tracking and aggregating a plurality of parameters associated with the sensory input data with respect to respective components of a plurality of components of the plurality of industrial machines, wherein the sensory input data is collected via a plurality of sensors each located in a predetermined proximity to one of the plurality of industrial machines, wherein the sensory input data is indicative of an operation of the plurality of components of the plurality of industrial machines” represent a data collection step interpreted as pre-solution activities significant enough to show integrating practical application into a judicial exception at step 2A prong-2 test. Thus, the claims are determined as patent eligible.
Regarding argument on the 35 U.S.C. §103 rejections, applicant’s arguments have been considered but are moot in view of new ground of rejection necessitated by the amendment because the arguments do not apply to any of the references being used in the current rejection.

Claim Objections
Claims 7 and 17 are objected to under 37 CFR 1.75 as being a substantial duplicate of base claims 1 and 11 respectively because claims 7 and 17 do not further limit claims 1 and 11 respectively.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 706.03(k).
 Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Senturk-Doganaksoy (US 20090030752 A1), hereinafter "SD" in view of Lulu (WO 2017127260 A1) and .
As per claims 1, 10 and 11, SD discloses the claim as follows.
For claim 1 only:	A method for detecting anomalies in industrial machine sensor data, comprising: (A method for determining … an operational metric representing the performance of a target machine has an anomalous value, collecting operational data, calculating … exceptional anomaly score [abs line 1-6], sensor reading [0003])

For claim 11 only: A system for detecting anomalies in industrial machine sensor data, comprising: (systems … relate to … quantify outlying engineering or operational data [0002], determining … an operational metric representing the performance of a target machine has an anomalous value, collecting operational data, calculating … exceptional anomaly score [abs line 1-6], sensor reading [0003])

For all claims:	computing, based on a sensor reading tags which may indicate each of a plurality of suspected anomalies of sensory input data of a plurality of industrial machines of a same type (power generation equipment, e.g., turbines, compressors, generators, equivalent to a plurality of industrial machines of a same type, sensor readings corresponding to various attributes of the machine, sensor readings are often called “tags, and there are many types of tags ‘e.g., vibration tags, efficiency tags, temperature tags, pressure tags’ [0003], tags across time has many benefits in understanding machine deterioration characteristics ‘e.g., internal damage to units, compressor events, planned VS. unplanned trips, may be an indication of a serious problem [0004], equivalent to a suspected anomalous level value of each of a plurality of suspected anomalies of sensory input data) that are located within a predetermined proximity (group of 'peer' units to the target unit [0034]), 
	an average anomalous amount that is associated with a time interval for each of the plurality of sensor reading tags (values of the daily absolute average and percent anomaly values over time [0020, 0056, Fig. 8], All anomalies imply specificity and concentrating on each and every data point, whereas aggregation implies summarization [0052], magnitude anomaly measure and frequency anomaly measure [0055]), wherein each suspected anomaly is a portion of the sensory input data, (All anomalies imply specificity and concentrating on each and every data point, whereas aggregation implies summarization [0052], magnitude anomaly measure and frequency anomaly measure [0055])
	wherein the anomalous level value of each anomaly is a sensory input value having a difference from a baseline above a predetermined threshold, wherein the average anomalous amount is an average of the suspected anomalous level values of the plurality of suspected anomalies (eq. 1 and eq. 2 with categorized buckets 1-5 [0036-0037, 0044], according to examiner’s interpretation as explained in above 35 USC 112(a) rejection)
	determining that at least one of the plurality of anomalies is an anomaly, (to detect anomalies, alerts can be created. An alert can be a rule-based combination of tag values against customizable thresholds [0039])
	wherein an anomaly is determined to be an anomaly when a result of a subtraction of the computed average anomalous amount from the suspected anomalous level value for the at least one of the plurality of suspected anomalies exceeds a predetermined threshold; (exceptional anomaly, average and standard deviation [0036-0037, 0054])

SD further discloses determining future serious deterioration of machine and associated events based on the at least one of the plurality of anomalies determined to be an anomaly and the sensory input data (increasing values ‘over time’ of … vibration …may be an indication of a serious problem. Better knowledge of deterioration in machines also improves fault diagnostic capability via a set of built-in rules or alerts that act as leading indicators for machine events [0004], sensor readings [0003], exceptional anomaly, operational sensor data [0026]), but does not explicitly disclose 
“computing, based on a suspected anomalous level value of each of a plurality of suspected anomalies of sensory input data of the plurality of industrial machines of, an average anomalous amount that is associated with a time interval for each of the plurality of suspected anomalies”, “determining that at least one of the plurality of suspected anomalies is an anomaly, wherein a suspected anomaly is determined to be an anomaly when a result of a subtraction of the computed average anomalous amount from the suspected anomalous level value for the at least one of the plurality of suspected anomalies exceeds a predetermined threshold”, and “determining at least one predicted machine” and 
is silent regarding “computer-implemented method, a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process and a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry”. 

Lulu discloses a suspected anomalies of sensory input data of the plurality of industrial machines and changing over time deviating from a normal pattern against a threshold (anomalies in the sensory inputs for each of the at least one portion of the machine [0037], adaptive threshold is a threshold utilized to determine anomalies that may change over time in accordance with the normal behavior patterns [0038]).

Anderson discloses machine health parameter value and its average calculated for a time period and determination of an abnormality when the difference between the average vale from a health parameter value exceeds standard deviation (abnormal value identifier 250 calculated health parameter of interest of at least one of the average value and the standard deviation value. abnormal value identifier 250 may determine the difference between the average with a health parameter values of one time period. when the difference satisfies the threshold ‘e.g., the difference exceeds one or more standard deviation values’, the abnormal value identifier 250 can determine a health parameter value is an abnormal value [pg. 29-37]).

Lulu also discloses “determining at least one predicted machine based on anomalies of sensory data” (failure timing predictions, results of unsupervised analysis of machine operation data [0028], anomalous patterns, failure predictions … for analyzing sensory input data [0034], optimally indicates anomalies in the sensory inputs [0037], predict failures [0039], prediction of machine failures [claim 11]) ,
	“computer-implemented method” (computerized technologies [0003]), “a non-transitory computer readable medium having stored thereon instructions for causing a processing circuitry to perform a process” (non-transitory computer readable medium [0081, claim 10]) and “a processing circuitry; and a memory, the memory containing instructions that, when executed by the processing circuitry, configure the system to. (a processing circuitry; and a memory” [claim 11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of SD in view of Lulu and Anderson to compute an average anomalous amount that is associated with a time interval, determining that at least one of the plurality of suspected anomalies is an anomaly, determine at least one predicted machine failure based on the at least one of the plurality of suspected anomalies determined to be an anomaly and the sensory input data of the plurality of industrial machines of the same type that are located within a predetermined proximity using computerized technology aiming high accuracy and ease of identifying anomalies for productivity enhancement and cost saving of operating the machines. (SD- often not … accurate [0008], a need exists in the art for a process, method and/or tool that can easily identify, quantify, and display anomalies experienced by various types of … equipment [0009]) (Lulu – machine downtime [0005], billions of US dollars are spent annually on ensuring reliability [0006]).

SD in view of Lulu disclose “monitoring sensory input data of a plurality of industrial machines of a same type that are located within a predetermined proximity of each other, wherein monitoring the sensory input data further comprises tracking and aggregating a plurality of parameters associated with the sensory input data with respect to respective components of a plurality of components of the plurality of industrial machines, wherein the sensory input data is collected via a plurality of sensors each located in a predetermined proximity to one of the plurality of industrial machines, wherein the sensory input data is indicative of an operation of the plurality of components of the plurality of industrial machines” (SD - sensor reading [0003], operational sensor data [0026]) (Lulu -industrial technologies [003],  a plurality of sensors,  [0027, Fig. 1]), sensors, proximity, any machine, within a predetermined threshold distance from the machine [0029, 0030]).

Lulu further discloses generating a plurality of meta-models, each meta-model being generated for one of the plurality of components, wherein the meta-model generated for each component optimally indicates anomalies in the sensory input data for the component; (modeling the sensory inputs and detecting indicators in the sensory inputs,
generating meta-models for each component or portion of the machine. Meta-models …. Detect indicators [0026, 0054. Fig. 4], the generated meta-models is utilized to detect anomalies in the behavior of the respective portion of the machine [0037, 0061])
and wherein each of the plurality of meta-models is utilized to detect at least a portion of the determined at least one anomaly in behavior of a respective portion of one of the plurality of industrial machines; Lulu- (Each of the generated meta-models is utilized to detect anomalies in the behavior of the respective portion of the machine [0037, 0061]).

As per claims 2 and 12, SD, Lulu and Anderson disclose claims 1 and 11 set forth above.
SD further discloses monitoring a plurality of time stamped sensory input data related to the plurality of industrial machines; (see paragraph [0003]; see [Figs. 6-7])
	and identifying, in the time interval corresponding to the plurality of time stamped sensory input data, the plurality of suspected anomalies of the sensory input data (see [Fig. 8]).

As per claims 3 and 13, SD, Lulu and Anderson discloses claims 2 and 12 set forth above.
Lulu further discloses the identification of the plurality of suspected anomalies is achieved by unsupervised machine learning (analyzing, via unsupervised machine learning, a plurality of sensory inputs associated with a machine, wherein the unsupervised machine learning outputs at least one normal behavior pattern of the machine [0013-0015], include features to be utilized by the model allocator 140 during unsupervised machine learning in order to detect indicators [0032]; monitoring of the machine 170 using unsupervised machine learning. The monitoring may be further used to, e.g., detect anomalies, predict failures, determine root causes of failures, combinations [0039]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Lulu to identity the plurality of suspected anomalies by unsupervised machine learning aiming high accuracy and ease of identifying anomalies for productivity enhancement and cost saving of operating the machines.

As per claims 4 and 14, SD, Lulu and Anderson disclose claims 1 and 11 set forth above.
SD further discloses generating, upon the determination that at least one of the plurality of suspected anomalies is an anomaly, a notification that is indicative of each determined anomaly (detect anomalies, alerts can be created. An alert can be a rule-based combination of tag values against customizable thresholds" [0039]).

As per claims 5 and 15, SD, Lulu and Anderson disclose claims 1 and 11 set forth above.
SD further discloses determining that at least one of the plurality of suspected anomalies is a reasonable behavior of at least one industrial machine of the plurality of industrial machines when the result of the subtraction of the average anomalous amount from each suspected anomalous level value of the plurality of sensory input data is equal to or less than the predetermined threshold (average … anomaly values over time [0020, 0056, Fig. 8], All anomalies imply specificity and concentrating, aggregation implies summarization [0052], magnitude anomaly measure and frequency anomaly measure [0055], see also rejections under base claims 1 and 11 above).

As per claims 6 and 16, SD, Lulu and Anderson disclose claims 1 and 11 set forth above.
SD further discloses wherein the sensory input data is indicative of an operation of at least one component of the plurality of industrial machines (sensor readings, tags [0003], internal damage to units [0004], equivalent to components and a "component" broadly reads upon an "attribute", too).

As per claims 7 and 17, SD, Lulu and Anderson disclose claims 6 and 16 set forth above.
SD further discloses generating a meta-model based on the at least one component of the plurality of industrial machines that optimally indicates anomalies in the sensory input data for each of the at least one component of the plurality of industrial machines (rule or model building [0006], systematically and rigorously compare current tag data to context data and accurately assess the level of anomalous data in the target unit's tag values", paragraph [0032]).

Lulu also discloses generating a meta-model based on the at least one component of the plurality of industrial machines that optimally indicates anomalies in the sensory input data for each of the at least one component of the plurality of industrial machines (meta-model, optimally indicates anomalies in the sensory inputs for each of the at least one portion of the machine 170. Each of the generated meta-models is utilized to detect anomalies in the behavior of the respective portion of the machine 170 [0037]).

As per claims 8 and 18, SD, Lulu and Anderson disclose claims 1 and 11 set forth above.
SD discloses raw sensory input data received from a plurality of sensors configured to collect sensory input data based on operation of the plurality of industrial machines; and
storing the raw sensory input data in a data source (paragraph [0065]). However, SD is silent regarding the data is preprocessed.

Lulu discloses the preprocessing of sensory data ([0031-0035]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Lulu to preprocess the sensory data aiming high accuracy and ease of identifying anomalies for productivity enhancement and cost saving of operating the machines.

As per claims 9 and 19, SD, Lulu and Anderson disclose claims 8 and 18 set forth above.
Lulu further discloses the preprocessing includes at least one of: normalization (normalizing [0076]), rescaling (recalling [0031]), re-trending (de-rending [0031]), and noise filtering (noise filtering [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Lulu to perform data normalization (normalizing [0076]), rescaling (recalling [0031]), re-trending (de-rending [0031]), and noise filtering (noise filtering [0031]) as preprocessing of  the sensory data aiming high accuracy and ease of identifying anomalies for productivity enhancement and cost saving of operating the machines.

	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over SD, Lulu and Anderson in view of Zoll (US 20180083833 A1), hereinafter ‘Zoll’ as best understood by the examiner.
As per claim 20, SD, Lulu and Anderson disclose claim 1 set forth above.
Lulu discloses notifying the need of further action based on the predicted machine failure (capable of … displaying notifications indicating maintenance and failure timing predictions, results of unsupervised analysis of machine operation data, or both [0028]), but is silent regarding selecting at least one corrective action.

Zoll discloses deriving a correction action based on the fault diagnosis result (fault diagnosis, identifying health related problem, context - aware corrective actions can be derived [0050]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Zoll to select at least one corrective action with respect to at least one of the plurality of industrial machines based on the at least one predicted machine failure for 
for a productivity enhancement and a cost saving of machine operations.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
		Anderson (CN 108417261 A) discloses valve health monitor ‘VIM’ used in manufacturing process and the health trend analyzer checks the difference between of two operation values against a threshold and determine the deterioration state.
	Kikuchi (JP 2020048616 A) discloses verifying the differences between the reference values … and the measured values … are equal to or greater than predetermined threshold values and then a determination is made as an abnormal magnetic field [abs])
	Segev (US 11049004 B1) discloses detection systems, methods and computer program products of performing anomaly detection, a detected anomaly being indicative of an undesirable event.
	Wu (US 20170364818 A1) discloses training a regression model using historical data from the plurality of related sensors. The trained regression model is applied to the target sensor to generate a predicted target sensor value. A difference between an actual target sensor value and the predicted target sensor value is calculated. A probability of difference for the calculated difference between the actual target sensor value and the predicted target sensor value is compared against a threshold value.
Lulu (WO 2017139046 A1) discloses determination of suspected error based on the detected anomalies (suspected error [0044]).
Lulu (WO 2017116627 A1) discloses determination of suspected error based on the detected anomalies (suspected error [0036]).
Lulu (WO 2017120579 A1) discloses determination of suspected error based on the detected anomalies (suspected error [0042])
 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
  
Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865